 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY CRAIG HUCKABEE,                            Case No. 1:09-cv-00749-DAD-BAM (PC)
12                      Plaintiff,                      ORDER GRANTING IN PART
                                                        DEFENDANTS WU AND JIMENEZ’S
13          v.                                          MOTION TO MODIFY SCHEDULING
                                                        ORDER
14   MEDICAL STAFF AT CSATF, et al.,
                                                        (ECF No. 278)
15                      Defendants.
                                                        Dispositive Motion Deadline: April 22, 2019
16

17          Plaintiff Anthony Craig Huckabee (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s fifth amended complaint against Defendants Wu, Jimenez, and McGuinness for

20   deliberate indifference to Plaintiff’s serious medical needs in violation of the Eighth Amendment.

21   Specifically, Plaintiff’s claims are against: (1) Defendant Wu for reducing the strength of

22   Plaintiff’s prescription eye drops on December 21, 2004; (2) Defendant Jimenez for assuring

23   Plaintiff that he would personally handle Plaintiff’s refill request for his eye drops on July 12, 14,

24   and 18, 2005, but the medication was not refilled; and (3) Defendant McGuinness, who was

25   aware of the delay in Plaintiff’s glaucoma medication in May 2005 and February 2006. (ECF

26   Nos. 272, 274.)

27          On October 24, 2018, the Court issued an order resetting the remaining discovery and

28   dispositive motion deadlines. Pursuant to that order, the dispositive motion deadline was set for
                                                       1
 1   March 22, 2019.

 2            On March 22, 2019, Defendants Wu and Jimenez filed the instant motion to modify the

 3   Court’s discovery and scheduling order to extend the time for them to file a motion for summary

 4   judgment.1 (ECF No. 278.) The Court finds a response unnecessary and the motion is deemed

 5   submitted.2 Local Rule 230(l).

 6            Pursuant to Rule 16(b), a scheduling order “may be modified only for good cause and

 7   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily

 8   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,

 9   Inc., 975 F.2d 604, 609 (9th Cir. 1992). The court may modify the scheduling order “if it cannot

10   reasonably be met despite the diligence of the party seeking the extension.” Id. If the party was

11   not diligent, the inquiry should end. Id.

12            Defendants Wu and Jimenez state that they have been diligent in their defense of this

13   action, narrowing the claims and defenses at issue through various motions to dismiss, as well as

14   a motion for summary judgment for failure to exhaust administrative remedies. In keeping with

15   the Court’s October 24, 2019 discovery and scheduling order, Defendants deposed Plaintiff on

16   January 16, 2019, in anticipation of timely drafting and filing a motion for summary judgment on

17   the merits of the remaining claims against Defendants Wu and McGuinness. However, due to the

18   demands of counsel’s existing workload, and previously set deadlines in counsel’s other assigned

19   cases, counsel has been unable to turn to the task of preparing Defendants’ motion for summary

20   judgment by the current deadline. Thus, the motion is being assigned to another attorney in the
21   Office of the Attorney General, who will need time to review the case file, consult with

22   Defendants Wu and Jimenez, and draft and file the motion. The attorney reasonably believes he

23   can complete these tasks within sixty days, or on or before May 21, 2019. (ECF No. 278.)

24   ///

25   1
      The Court notes that Defendant McGuinness, who is represented by separate counsel, timely filed a motion for
     summary judgment on March 22, 2019, and is not affected by the instant order. The Court notes that all applicable
26   deadlines with respect to the filing of Plaintiff’s opposition to Defendant McGuinness’ motion, as well as any reply
     by Defendant McGuinness, remain unchanged by this order.
27
     2
      Plaintiff will not be prejudiced by the inability to respond. If the Court grants the motion, it will also extend the
28   deadline for Plaintiff to file a dispositive motion.
                                                                 2
 1          Having considered Defendants’ moving papers, the Court finds good cause for the

 2   continuance of the dispositive motion deadline in this action. However, the Court finds that an

 3   extension of thirty days, rather than sixty, is appropriate under the circumstances. While

 4   Defendants state they have been diligent in completing discovery and working on the dispositive

 5   motion, this does not present good cause for such a lengthy extension. The Court further finds

 6   that the brief continuance granted here will not result in measurable prejudice to Plaintiff or to

 7   witnesses in a matter that has been pending since 2009.

 8          Based on the foregoing, Defendants Wu and Jimenez’s motion to modify the scheduling

 9   order, (ECF No. 278), is HEREBY GRANTED IN PART. The dispositive motion deadline, with

10   respect to Defendants Wu, Jimenez, and Plaintiff, is extended to April 22, 2019.

11
     IT IS SO ORDERED.
12

13      Dated:     March 25, 2019                              /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
